DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 11/16/2020 in which claims 1-14 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing credit card processing applications without significantly more. 
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a data store including application form data and merchant applicant data; and a computer processor coupled to the data store and in communication through the Internet with a user device and programmed, upon receiving an indication from a merchant applicant, to: serve a credit card processing application form via a web page or mobile application page to the merchant applicant via the Internet, the credit card processing application form comprising a plurality of data fields describing at least an identification of a merchant applicant and an identification of a level of credit card processing service to be purchased; receive and store in the data store credit card processing application data provided by the user via the credit card processing application form; automatically process the credit card processing application data to determine that an application for credit card processing service is approved; and automatically transmit to the merchant applicant data indicating that the Step 2A-Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a data store, a computer processor, the Internet, a user device, a web page, mobile application page, and automatically result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a data store, a computer processor, the Internet, a user device, a web page, mobile application page, and automatically are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a data store, a computer processor, the Internet, a user device, a web page, mobile application page, and automatically are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaheri et al., US Patent Application No. 2014/0046786 further in view of Juras et al., US Patent Application No. 2008/0120194.
Regarding claim 1, Mazaheri discloses a system for automatically receiving and processing credit card processing applications, comprising: 
a) a data store including application form data and merchant applicant data ([0025], [0038], [0042], Fig. 3A, 3B); and 

i) serve a credit card processing application form via a web page or mobile application page to the merchant applicant via the Internet ([0037]-[0038]), the credit card processing application form comprising a plurality of data fields describing at least an identification of a merchant applicant ([0038]) and an identification of a level of credit card processing service to be purchased; 
ii) receive and store in the data store credit card processing application data provided by the user via the credit card processing application form ([0025], [0038], [0042], Fig. 3A, 3B); 
iii) automatically process the credit card processing application data to determine that an application for credit card processing service is approved ([0039]-[0041]); and, 
iv) automatically transmit to the merchant applicant data indicating that the application for credit card processing service is approved. 
Mazaheri does not specifically disclose
an identification of a level of credit card processing service to be purchased;
automatically transmit to the merchant applicant data indicating that the application for credit card processing service is approved. 
However, Juras discloses
an identification of a level of credit card processing service to be purchased ([0016], [0018]-[0020]);
automatically transmit to the merchant applicant data indicating that the application for credit card processing service is approved (Fig. 1, [0016], [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mazaheri to include the above-noted disclosure of Juras.  The motivation for combining these disclosures would have been to accurately estimate the cost of the merchant service.
Regarding claim 2, Juras discloses wherein the processor is programmed to use level of service data received from said merchant applicant to automatically determine pricing for said credit card processing service (Fig. 1, [0021]-[0022]). 
Regarding claim 3, Juras discloses wherein the level of service data received from said merchant applicant comprises an expected number of transactions per month (Fig. 1, [0019]). 
Regarding claim 4, Juras discloses wherein the level of service data received from said merchant applicant comprises an expected dollar value of transactions per month (Fig. 1, [0020]). 
Regarding claim 5, Juras discloses wherein the level of service data received from said merchant applicant comprises an expected number of card-not-present transactions per month ([0033]-[0034]). 
Regarding claim 7, Juras discloses wherein the processor is further programmed to consult a pricing matrix to determine one or more offer prices for one or more appropriate levels of service in view of the level of service data provided by the merchant applicant ([0021]-[0022]). 
Regarding claim 8, Mazaheri discloses  wherein the processor is further programmed to determine that further information is needed from the merchant applicant after submission of an application and contact the merchant applicant for said further information ([0041]). 
Claims 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaheri et al., US Patent Application No. 2014/0046786 further in view of Juras et al., US Patent Application No. 2008/0120194 in view of Berlin et al., US Patent Application No. 2015/0019402.
Regarding claim 6, Mazaheri discloses wherein the processor is further programmed to interface with merchant applicants using both a website portal ([0037]-[0038]).
Berlin discloses a mobile application ([0115]).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mazaheri and Juras to include the above-noted disclosure of Berlin.  The motivation for combining these disclosures would have been to accept applications from merchants that lacks traditional computer terminals.
Regarding claim 12, Berlin discloses wherein the processor is further programmed to serve to the merchant applicant at least one form that includes electronic signature code for receiving an electronic signature by the merchant applicant ([0032]).
Regarding claim 13, Berlin discloses wherein the processor is further programmed to serve to the merchant applicant at least one dashboard page that includes a display of status information for a pending application for credit card processing services ([0037]-[0038]). 
Regarding claim 14, Berlin discloses wherein the dashboard page further comprises a display of pending actions that need to be taken by the merchant applicant prior to approval of said application for credit card processing services ([0037]-[0038]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mazaheri et al., US Patent Application No. 2014/0046786 further in view of Juras et al., US Patent Application No. 2008/0120194 in view of Smith et al., US Patent Application No. 2014/0025568.
Regarding claim 9, Mazaheri discloses wherein said portal comprises a merchant applicant portal ([0037]-[0038]).
Smith discloses a sales agent portal ([0024]).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Mazaheri and Juras to include the above-noted disclosure of Smith.  The motivation for combining these disclosures would have been to allow for a merchant to applicant for a merchant account without an Internet connection.
Regarding claim 10, Smith discloses wherein the sales agent portal prompts a sales agent to enter merchant applicant data received from the merchant applicant ([0020]). 
Regarding claim 11, Smith discloses wherein the processor is further programmed to transmit merchant applicant data to a third-party credit card processing company with a request for new service ([0055]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693